DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 45-46, 1620-1624, 1626-1637 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art of record does not disclose A vehicle suspension system comprising: a hydraulic suspension system, wherein the hydraulic suspension system includes a hydraulic actuator including an electric motor; a hydraulic actuator controller adapted to control the electric motor; an air suspension system, wherein the air suspension system includes an air spring, and wherein the air spring is operatively coupled in parallel to the hydraulic actuator; and an air spring controller in communication with the hydraulic actuator controller, wherein the air spring controller is adapted to control an operating parameter of the air spring, wherein the operating parameter is a parameter selected from the group consisting of air pressure of the air spring and air volume of the air spring as disclosed in independent claims 45, 1630, 1631; and corresponding dependent claims 46, 1620-29, 1632-1636, 1637.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAE LENNY LOUIE whose telephone number is (571)272-5195.  The examiner can normally be reached on M-F 6AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER D NOLAN can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.L.L/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661